

EXHIBIT 10.30
fslrlogoa11.jpg [fslrlogoa11.jpg]




Form RSU-007


RESTRICTED STOCK UNIT AWARD AGREEMENT under the FIRST SOLAR, INC. 2015 OMNIBUS
INCENTIVE COMPENSATION PLAN, between First Solar, Inc. (the “Company”), a
Delaware corporation, and the individual (the “Participant”) set forth on the
Grant Notice which incorporates this Form RSU-007 by reference.
This Restricted Stock Unit Award Agreement including any addendum hereto and the
Grant Notice (collectively, this “Award Agreement”) set forth the terms and
conditions of an award of Restricted Stock Units (this “Award”) that is being
granted to the Participant set forth on the Grant Notice on the date set forth
in the Grant Notice (such date, the “Grant Date”), under the terms of the First
Solar, Inc. 2015 Omnibus Incentive Compensation Plan (the “Plan”) for the number
of restricted stock units (each such restricted stock unit, an “RSU”) set forth
in the Grant Notice. Each RSU constitutes an unfunded and unsecured promise of
the Company to deliver (or cause to be delivered) to the Participant one share
of the common stock of the Company (a “Share”), subject to the all terms and
conditions of this Award Agreement and the Plan, including without limitation,
THE DISPUTE RESOLUTION PROVISIONS SET FORTH IN SECTION 15 OF THIS AWARD
AGREEMENT.
* * *
SECTION 1.     The Plan. This Award is made pursuant to the Plan, all the terms
of which are hereby incorporated in this Award Agreement. In the event of any
conflict between the terms of the Plan, on the one hand, and the terms of this
Award Agreement, on the other hand, the terms of the Plan shall govern.
SECTION 2.     Definitions. The following terms are defined in this Award
Agreement, and shall when capitalized have the meaning ascribed to them in this
Award Agreement in the locations set forth below.
Defined Term
Cross-Ref.
 
Defined Term
Cross-Ref.
“Addendum”
Section 19
 
“Grant Date”
Paragraph 2
“Affiliate”
Section 3(a)
 
“Participant”
Paragraph 1
“Award”
Paragraph 2
 
“Plan”
Paragraph 2
“Award Agreement”
Paragraph 2
 
“RSU”
Paragraph 2
“Business Day”
Section 16
 
“Share”
Paragraph 2
“Company”
Paragraph 1
 
“Tax-Related Items”
Section 7
“Employer”
Section 7
 
“Vesting Date”
Section 3(a)





--------------------------------------------------------------------------------




Capitalized terms that are not defined in this Award Agreement shall have the
meanings used or defined in the Plan.
SECTION 3.     Vesting and Delivery of Shares.
(a)     Vesting. Except as otherwise determined by the Committee in its sole
discretion, the Participant shall vest in the number of RSUs that corresponds to
the vesting date(s) set forth in the Grant Notice (each, a “Vesting Date”);
provided that the Participant is actively employed by the Company or an
Affiliate on the relevant Vesting Date. For purposes of this Award Agreement, an
“Affiliate” of the Company is an individual or entity that directly, or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, the Company.
(b)     Delivery of Shares. On or shortly following, but in no event later than
30 days after, each Vesting Date, the Company shall deliver to the Participant
one Share for each RSU that vests on such date.
SECTION 4.     Forfeiture of RSUs. Unless the Committee determines otherwise, or
unless otherwise provided in the Grant Notice, a written agreement between the
Company and the Participant or any other plan, policy or program of the Company
then in effect, if the Participant’s rights with respect to any RSUs awarded
pursuant to this Award Agreement do not vest prior to the date on which the
Participant’s employment with the Company and/or its Affiliates terminates for
any reason, the Participant’s rights with respect to such RSUs shall immediately
terminate, and the Participant will not be entitled to receive any Shares or any
other payments or benefits with respect thereto (as further described in Section
9(l) below).
SECTION 5.     Voting Rights; Dividend Equivalents. The Participant shall not be
entitled to exercise any voting rights with respect to an RSU and shall not be
entitled to receive dividends, dividend equivalents or other distributions with
respect to the Shares underlying such RSU prior to the date on which the
Participant’s rights with respect to the RSU have become vested and Shares are
delivered to the Participant.
SECTION 6.     Non-Transferability of RSUs. Unless otherwise provided by the
Committee in its discretion, RSUs may not be sold, assigned, alienated,
transferred, pledged, attached or otherwise encumbered by the Participant. Any
purported sale, assignment, alienation, transfer, pledge, attachment or other
encumbrance of an RSU in violation of the provisions of this Section 6 shall be
void.
SECTION 7.     Responsibility for Taxes.
(a)     Regardless of any action the Company or the Participant’s employer, if
other than the Company (the “Employer”), takes with respect to any or all
federal, state or local income tax, social security contributions, payroll tax,
payment on account or other tax-related items related to the Participant’s
participation in the Plan that are legally applicable to the Participant
(“Tax-Related Items”), the Participant acknowledges that the ultimate liability
for all Tax-Related Items is and remains the Participant’s responsibility and
that such liability may exceed the amount actually withheld by the Company or
the Employer. The Participant further acknowledges that the Company and/or the
Employer (1) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the RSUs, including,
without limitation, the grant, vesting or settlement of the RSUs, the issuance
of Shares on the relevant Vesting Date, the subsequent sale of Shares acquired
pursuant to such issuance and the receipt of any dividends; and (2) do not
commit to and are under no obligation to structure the terms of the Award or any
aspect




--------------------------------------------------------------------------------




of the RSUs to reduce or eliminate the Participant’s liability for Tax-Related
Items or achieve any particular tax result. Further, if the Participant becomes
subject to tax and/or social security contributions in more than one
jurisdiction, the Participant acknowledges that the Company and/or the Employer
(or former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.
(b)     Prior to any relevant taxable, tax and/or social security contribution
withholding event, the Participant shall pay or make adequate arrangements
satisfactory to the Company and/or the Employer to satisfy all Tax-Related
Items. In this regard, the Participant authorizes the Company and/or the
Employer, at their discretion, to satisfy any applicable withholding obligations
with respect to all Tax-Related Items by one or a combination of the following:
(i)     withholding from the Participant’s wages or other cash compensation paid
to the Participant by the Company and/or the Employer; or
(ii)     withholding from proceeds of the sale of Shares acquired upon vesting
of the RSUs, either through a voluntary sale or through a mandatory sale
arrangement by the Company (on the Participant’s behalf pursuant to this
authorization); or
(iii)     withholding in Shares to be issued upon vesting of the RSUs; or
(iv)     by requiring direct payment from the Participant in cash (or its
equivalent).
(c)     Depending on the withholding method, the Company may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum rates, in which
case the Participant will receive a refund of any over-withheld amount in cash
and will have no entitlement to the equivalent in Shares. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, the Participant is
deemed, for tax and/or social security contributions and other purposes, to have
been issued the full number of Shares subject to the vested RSUs,
notwithstanding that a number of Shares are held back solely for the purposes of
paying the Tax-Related Items due as a result of any aspect of the Participant’s
participation in the Plan.
(d)     The Participant shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Participant’s participation in the Plan that
cannot be satisfied by the means previously described. The Participant expressly
acknowledges that the delivery of Shares pursuant to Section 3(b) above is
conditioned on satisfaction of all Tax-Related Items in accordance with this
Section 7, and that the Company may refuse to deliver the Shares if the
Participant fails to comply with the Participant’s obligations in connection
with the Tax-Related Items.
SECTION 8.     Consents and Legends.
(a)     Consents. The Participant’s rights in respect of the RSUs are
conditioned on the receipt to the full satisfaction of the Committee of any
required consents that the Committee may determine to be necessary or advisable
(including, without limitation, the Participant’s consent to the Company’s
supplying to any third-party recordkeeper of the Plan such personal information
as the Committee deems advisable to administer the Plan, as may further be
described to the extent applicable discussing applicable data privacy
considerations in an addendum to this Award Agreement, as described in Section
19).




--------------------------------------------------------------------------------




(b)     Legends. The Company may affix to certificates for Shares issued
pursuant to this Award Agreement any legend that the Committee determines to be
necessary or advisable (including to reflect any restrictions to which the
Participant may be subject under any applicable securities laws). The Company
may advise the applicable transfer agent to place a stop order against any
legended Shares.
SECTION 9.     Nature of Award. As a condition to receipt of this Award, the
Participant acknowledges, understands and agrees that:
(a)     the Plan is established voluntarily by the Company, is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, unless otherwise provided in the Plan and this Award Agreement;
(b)     this Award is exceptional, voluntary and occasional and does not create
any contractual or other right to receive future awards of RSUs, or benefits in
lieu of RSUs, even if RSUs have been granted repeatedly in the past;
(c)     all decisions with respect to future awards of RSUs, if any, will be at
the sole discretion of the Company;
(d)     the Participant’s participation in the Plan shall not create a right to
further employment with the Employer and shall not interfere with the ability of
the Employer to terminate the Participant’s employment relationship at any time;
(e)     the Participant’s participation in the Plan is voluntary;
(f)     the RSUs and the Shares subject to the RSUs are extraordinary items that
do not constitute compensation of any kind for services of any kind rendered to
the Company or the Employer, and which are outside the scope of the
Participant’s employment agreement, if any, unless such agreement is directly
with the Company and specifically provides to the contrary;
(g)     the RSUs and the Shares subject to the RSUs, and the income and value of
same, are not intended to replace any pension rights or compensation;
(h)     the RSUs and the Shares subject to the RSUs, and the income and value of
same, are not part of normal or expected compensation or salary for any
purposes, including, without limitation, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for the Company, the Employer, or any Affiliate;
(i)     this Award and the Participant’s participation in the Plan will not be
interpreted to form or amend an employment agreement or relationship with the
Company or any Affiliate;
(j)     the future value of the underlying Shares is unknown and cannot be
predicted with certainty;
(k)     no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from termination of the Participant’s
employment or other service relationship by the Company or the Employer (for any
reason whatsoever, whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where Participant is employed or the terms
of Participant's employment agreement, if any), and, in consideration of the
Award, the




--------------------------------------------------------------------------------




Participant agrees not to institute any claim against the Company, the Employer
or any other Subsidiary or Affiliate;
(l)     except as otherwise provided by the Committee or the Grant Notice, in
the event of termination of the Participant’s employment, the Participant’s
right to vest in the RSUs under the Plan, if any, will terminate effective as of
the date the Participant is no longer actively employed; the Committee shall
have the exclusive discretion to determine when the Participant is no longer
actively employed for purposes of the RSUs;
(m)     unless otherwise agreed with the Company, the RSUs and Shares subject to
the RSUs, and the income and value of same, are not granted as consideration
for, or in connection with, the service Participant may provide as a director of
a Subsidiary or an Affiliate;
(n)     the RSUs and the benefits under the Plan, if any, will not automatically
transfer to a successor company in the case of a Change of Control or a merger,
takeover, or transfer of liability of the Employer; and
(o)     neither the Company nor the Employer or any Affiliate shall be liable
for any foreign exchange rate fluctuation between the Participant’s local
currency and the United States Dollar that may affect the value of the Award or
of any amounts due to the Participant for the settlement of the RSUs or the
subsequent sale of any Shares acquired upon settlement.
SECTION 10.     No Advice Regarding Grant. Nothing in this Award Agreement
should be viewed as the provision by the Company of any tax, legal, or financial
advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying Shares. The Participant understands and agrees that
Participant should consult with the Participant’s own personal tax, legal and
financial advisors regarding the Participant’s participation in the Plan before
taking any action in relation thereto.
SECTION 11.     Adjustments. In the event of any change in the outstanding
Shares by reason of any stock split, stock dividend, split-up, split-off,
spin-off, recapitalization, merger, consolidation, rights offering,
reorganization, combination or exchange of shares, sale by the Company of all or
part of its assets, distribution to shareholders other than a normal cash
dividend, or other extraordinary or unusual event occurring after the Grant Date
and prior to the end of the vesting period, that affects the value of the RSUs
or Shares, the number, class and kind of the securities subject to the RSUs, or
the number of RSUs, as appropriate, shall be adjusted by the Committee to
reflect the occurrence of such event.
SECTION 12.     Electronic Delivery. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. Receipt of this Award is conditioned upon the
Participant’s consent to such electronic delivery and the Participant’s
agreement to participate in the Plan through an online or electronic system
established and maintained by the Company or a third party designated by the
Company.
SECTION 13.     Successors and Assigns of the Company. The terms and conditions
of this Award Agreement shall be binding upon and shall inure to the benefit of
the Company and its successors and assigns.
SECTION 14.     Committee Discretion. The Committee shall have full and plenary
discretion with respect to any actions to be taken or determinations to be made
in connection with this Award Agreement, and its determinations shall be final,
binding and conclusive.




--------------------------------------------------------------------------------




SECTION 15.     Dispute Resolution.
(a)     Jurisdiction and Venue. Notwithstanding any provision in any employment
agreement between the Participant and the Company or any Affiliate, the
Participant and the Company hereby irrevocably submit to the exclusive
jurisdiction of (i) the United States District Court for the District of
Delaware and (ii) the courts of the State of Delaware for the purposes of any
action, suit or other proceeding arising out of this Award Agreement or the
Plan. The Participant and the Company agree to commence any such action, suit or
proceeding either in the United States District Court for the District of
Delaware or, if such action, suit or other proceeding may not be brought in such
court for jurisdictional reasons, in the courts of the State of Delaware. The
Participant and the Company further agree that service of any process, summons,
notice or document by U.S. registered mail (or its equivalent in the
Participant’s country of residence) to the applicable address set forth in
Section 16 below shall be effective service of process for any action, suit or
proceeding in Delaware with respect to any matters to which the Participant has
submitted to jurisdiction in this Section 15(a). The Participant and the Company
irrevocably and unconditionally waive any objection to the laying of venue of
any action, suit or proceeding arising out of this Award Agreement or the Plan
in (A) the United States District Court for the District of Delaware, or (B) the
courts of the State of Delaware, and hereby and thereby further irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such action, suit or proceeding brought in any such court has been brought in an
inconvenient forum.
(b)     Waiver of Jury Trial. Notwithstanding any provision in the Participant’s
employment agreement, if any, between the Participant and the Company, the
Participant and the Company hereby waive, to the fullest extent permitted by
applicable law, any right either may have to a trial by jury in respect to any
litigation directly or indirectly arising out of, under or in connection with
this Award Agreement or the Plan.
(c)     Confidentiality. The Participant hereby agrees to keep confidential the
existence of, and any information concerning, a dispute described in this
Section 15, except that the Participant may disclose information concerning such
dispute to the court that is considering such dispute or to the Participant’s
legal counsel (provided that such counsel agrees not to disclose any such
information other than as necessary to the prosecution or defense of the
dispute).
SECTION 16.     Notice. All notices, requests, demands and other communications
required or permitted to be given under the terms of this Award Agreement shall
be in writing and shall be deemed to have been duly given when delivered by hand
or overnight courier or three Business Days after they have been mailed by U.S.
registered mail (or its equivalent in the Participant’s country of residence),
return receipt requested, postage prepaid, addressed to the other party as set
forth below:
If to the Company:
First Solar, Inc.
350 W Washington Street, Suite 600
Tempe, AZ 85281
Attention: Stock Plan Administrator
If to the Participant:
To the address most recently supplied to the Company and set forth in the
Company’s records

The parties may change the address to which notices under this Award Agreement
shall be sent by providing written notice to the other in the manner specified
above. For this purpose, “Business




--------------------------------------------------------------------------------




Day” means a day that is not a Saturday, a Sunday or a day on which banking
institutions are legally permitted to be closed in Phoenix, Arizona, U.S.
SECTION 17.     Governing Law. This Award Agreement shall be deemed to be made
in the State of Delaware, and the validity, construction and effect of this
Award Agreement in all respects shall be determined in accordance with the laws
of the State of Delaware, without giving effect to the conflict of law
principles thereof.
SECTION 18.     Headings. Headings are given to the Sections and subsections of
this Award Agreement solely as a convenience to facilitate reference. Such
headings shall not be deemed in any way material or relevant to the construction
or interpretation of this Award Agreement or any provision thereof.
SECTION 19.     Country-Specific or Other Addenda.
(a)     Notwithstanding any provisions in this Award Agreement or the Plan, this
Award shall be subject to such special terms and conditions set forth in any
Addendum attached hereto (“Addendum”) or as may later become applicable, as
described herein.
(b)     If the Participant becomes subject to the laws of a jurisdiction to
which an Addendum applies, the special terms and conditions for such
jurisdiction will apply to this Award to the extent the Committee determines
that the application of such terms and conditions is necessary or advisable to
comply with local laws or to facilitate the administration of the Plan; provided
the imposition of the term or condition will not result in any adverse
accounting expense with respect to the Award.
(c)     Any Addendum attached hereto shall be considered a part of this Award
Agreement.
SECTION 20.     Severability. The provisions of this Award Agreement are
severable, and, if any one or more provisions are determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions
nevertheless shall be binding and enforceable.
SECTION 21.     Amendment of this Award Agreement. The Committee may waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate this Award Agreement prospectively or retroactively;
provided, however, that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would materially and adversely
impair the Participant’s rights under this Award Agreement shall not, to the
extent of such impairment, be effective without the Participant’s consent (it
being understood, notwithstanding the foregoing proviso, that this Award
Agreement and the RSUs shall be subject to the provisions of Section 7(c) of the
Plan).
SECTION 22.     Imposition of Other Requirements. The Company reserves the right
to impose other requirements on the Participant’s participation in the Plan, on
the RSUs and on any Shares acquired under this Award, to the extent that the
Company determines it is necessary or advisable to comply with local law or
facilitate the administration of the Plan, and to require the Participant to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.
SECTION 23.     Acceptance of Terms and Conditions for RSUs. As a condition to
receipt of this Award, the Participant confirms that he/she has read and
understood the documents relating to this Award (i.e., the Plan, this Award
Agreement, including any Addendum) and accepts the terms of those documents
accordingly.




--------------------------------------------------------------------------------




SECTION 24.     Counterparts. Where signature of this Award Agreement is
contemplated in the Grant Notice or any Addendum, this Award Agreement may be
signed in counterparts, with the same effect as if the signatures thereto and
hereto were upon the same instrument.
SECTION 25.     Code Section 409A. The vesting and settlement of RSUs awarded
pursuant to this Award Agreement are intended to qualify for the “short-term
deferral” exemption from Section 409A of the Code, and the provisions of this
Award Agreement will be interpreted, operated, and administered in a manner
consistent with these intentions. Anything to the contrary in the Plan or this
Award Agreement requiring the consent of the Participant notwithstanding, the
Company reserves the right, to the extent the Company deems necessary or
advisable in its sole discretion, to unilaterally amend or modify the Plan
and/or this Award Agreement to ensure that the RSUs qualify for exemption from
or comply with Section 409A of the Code; provided, however, that the Company
makes no representations that the RSUs will be exempt from or comply with
Section 409A of the Code, and makes no undertaking to preclude Section 409A of
the Code from applying to the RSUs, and the Company will have no liability to
the Participant or any other party if a payment under this Award Agreement that
is intended to be exempt from, or compliant with, Section 409A of the Code is
not so exempt or compliant or for any action taken by the Committee with respect
thereto.
SECTION 26.     Waiver. The Participant acknowledges that a waiver by the
Company of breach of any provision of the Award Agreement shall not operate or
be considered as a waiver of any other provision of the Award Agreement, or of
any subsequent breach by the Participant or any other participant.
SECTION 27.     Insider Trading Restrictions/Market Abuse Laws. The Participant
acknowledges that he or she may be subject to insider trading restrictions
and/or market abuse laws that may affect his or her ability to acquire or sell
Shares or rights to Shares (e.g., RSUs) under the Plan during such times as the
Participant is considered to have “inside information” regarding the Company (as
defined by the applicable laws in Participant's country). Any restrictions under
these laws or regulations are separate from and in addition to any restrictions
that may be imposed under any applicable Company insider trading policy. The
Participant acknowledges that it is his or her responsibility to comply with any
applicable restrictions, and the Participant is advised to speak to his or her
personal advisor on this matter.
SECTION 28.     Foreign Asset/Account, Exchange Control and Tax Reporting. The
Participant acknowledges that the Participant may be subject to foreign
asset/account, exchange control and/or tax reporting requirements as a result of
the acquisition, holding and/or transfer of Shares or cash (including dividends
and the proceeds arising from the sale of Shares) derived from his or her
participation in the Plan in, to and/or from a brokerage/bank account or legal
entity located outside the Participant’s country. The applicable laws of the
Participant’s country may require that the Participant report such accounts,
assets, the balances therein, the value thereof and/or the transactions related
thereto to the applicable authorities in such country. The Participant
acknowledges that he or she is responsible for ensuring compliance with any
applicable foreign asset/account, exchange control and tax reporting
requirements and is advised to consult his or her personal legal advisor on this
matter.
    




--------------------------------------------------------------------------------





ADDENDUM
ADDITIONAL TERMS AND CONDITIONS APPLICABLE TO
AWARD AGREEMENT (RSU-007)
TERMS AND CONDITIONS
This Addendum, which is part of the Award Agreement, includes additional terms
and conditions that govern the Award and that will apply to the Participant if
he or she resides in one of the countries listed below. Capitalized terms that
are not defined in this Addendum shall have the meanings used or defined in the
Award Agreement or the Plan.
NOTIFICATIONS
This Addendum also includes information regarding securities, exchange control
and certain other issues of which the Participant should be aware with respect
to his or her participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the countries set forth
below as of September 2016. Such laws are often complex and change frequently.
As a result, the Company strongly recommends that the Participant not rely
solely on this Addendum for information relating to the consequences of
participating in the Plan because such information may be outdated when the
Participant’s RSUs vest and/or the Participant sells any Shares acquired on a
Vesting Date.
In addition, the information set forth in this Addendum is general in nature and
may not apply to the Participant’s particular situation. As a result, the
Company is not in a position to assure the Participant of any particular result.
The Participant therefore is advised to seek appropriate professional advice as
to the application of relevant laws in the Participant’s country to the
Participant’s particular situation.
Finally, if the Participant is a citizen or resident of a country other than the
one in which he or she currently is working, or transfers to a different country
after the Grant Date, the information set forth in this Addendum may not apply
to the Participant.
ALL COUNTRIES OUTSIDE THE U.S.
Data Privacy. (a) The Participant hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of personal
data set forth in this Award Agreement and any other Award grant materials by
and among, as applicable, the Employer, the Company and its Affiliates for the
exclusive purpose of implementing, administering and managing the Participant’s
participation in the Plan.
(b) The Participant understands that the Company and the Employer may hold
certain personal information about him/her, including, without limitation, the
Participant’s name, home address, email address and telephone number, date of
birth, social insurance number, passport or other identification number, salary,
nationality, job title, any Shares or directorships held in the Company, details
of all Awards or any other entitlement to Shares awarded, canceled, exercised,
vested, unvested or outstanding in the Participant’s favor ("Data"), for the
exclusive purpose of implementing, administering and managing the Plan.
(c) The Participant understands that Data will be transferred to E*Trade
Financial (or one of its affiliates) or such other stock plan service provider
as may be selected by the Committee in the future (any such entity, “Broker”),
which is assisting the Company with the implementation,




--------------------------------------------------------------------------------




administration and management of the Plan. Participant understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than the Participant’s country. The Participant
understands that the Participant may request a list with the names and addresses
of any potential recipients of the Data by contacting the Participant’s local
human resources representative. The Participant authorizes the Company, the
Broker and any other possible recipients that may assist the Company (presently
or in the future) with implementing, administering and managing the Plan to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the sole purpose of implementing, administering and managing the
participation of Participant and other participants in the Plan. The Participant
understands that Data will be held only as long as is necessary to implement,
administer and manage the Participant’s participation in the Plan. The
Participant understands that he/she may, at any time, view Data, request
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing the Participant’s local human resources
representative or the Company’s Stock Plan Administrator. Further, the
Participant understands that he or she is providing the consents herein on a
purely voluntary basis. If the Participant does not consent, or if the
Participant later seeks to revoke his or her consent, his or her employment
status or service with the Employer will not be adversely affected; the only
consequence of refusing or withdrawing the Participant’s consent is that the
Company would not be able to grant the RSUs or other equity awards to the
Participant or administer or maintain such awards. Therefore, Participant
understands that refusing or withdrawing the Participant’s consent will not
adversely affect the Participant’s employment status or service with the
Employer; the only consequence of refusing or withdrawing consent is it affects
the Participant’s ability to participate in the Plan. For more information on
the consequences of a refusal to consent or withdrawal of consent, the
Participant may contact his or her local human resources representative or the
Company’s Stock Plan Administrator.
Language. If the Participant receives the Award Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.
AUSTRALIA
TERMS AND CONDITIONS
Australian Offer Document. The Participant’s right to participate in the Plan,
vest in the RSUs, and receive the Shares underlying the RSUs granted under the
Plan is subject to the terms and conditions stated in the Plan, the Australian
Offer Document, the Award Agreement and this Addendum, all of which are intended
to comply with the provisions of the Australian Corporations Act 2001, ASIC
Regulatory Guide 49 and ASIC Class Order CO 14/1000.
RSUs Payable in Shares Only. Notwithstanding any discretion in the Plan, due to
securities law considerations in Australia, the RSUs will be settled in Shares
only. The RSUs do not provide any right for the Participant to receive a cash
payment.
NOTIFICATIONS
Exchange Control Notification. Exchange control reporting is required for cash
transactions exceeding A$10,000 and international fund transfers. If there is an
Australian bank assisting with




--------------------------------------------------------------------------------




the transaction, the Australian bank will file the report for the Participant.
If there is no Australian bank involved in the transaction, the Participant must
file the report.
BELGIUM
NOTIFICATIONS
Tax Reporting Notification. The Participant must report any taxable income
attributable to the RSUs on the Participant’s annual tax return.
Foreign Asset/Account Reporting Notification. The Participant must report
securities held (including Shares) or any bank or brokerage accounts opened and
maintained outside Belgium on the Participant’s annual tax return. In a separate
report, the Participant is required to report to the National Bank of Belgium
the details of such accounts opened and maintained outside Belgium. This report,
as well as additional information on how to complete it, can be found on the
website of the National Bank of Belgium, www.nbb.be, under the Kredietcentrales
/ Centrales des crédits caption.
BRAZIL
TERMS AND CONDITIONS
Compliance with Law. By accepting the Award, the Participant agrees to comply
with applicable Brazilian laws and pay any and all applicable taxes associated
with the issuance of Shares upon vesting of the RSUs, the subsequent sale of
Shares issued in settlement of the RSUs, and the receipt of any dividends.
Labor Law Acknowledgement. By accepting the Award, the Participant agrees that
he or she is (i) making an investment decision, (ii) the Shares will be issued
to the Participant only if the vesting conditions are met, and (iii) the value
of the underlying Shares is not fixed and may increase or decrease in value over
the vesting period without compensation to the Participant.
NOTIFICATIONS
Foreign Asset/Account Reporting Notification. If the Participant holds assets
and rights outside Brazil with an aggregate value exceeding US$100,000, the
Participant will be required to prepare and submit to the Central Bank of Brazil
an annual declaration of such assets and rights, including: (i) bank deposits;
(ii) loans; (iii) financing transactions; (iv) leases; (v) direct investments;
(vi) portfolio investments, including Shares acquired under the Plan; (vii)
financial derivatives investments; and (viii) other investments, including real
estate and other assets. In addition, if the Participant holds such assets and
rights outside Brazil with an aggregate value exceeding US$100,000,000, then
quarterly reporting to the Central Bank of Brazil is required.
Please note that foreign individuals holding Brazilian visas are considered
Brazilian residents for purposes of this reporting requirement and must declare
at least the assets held abroad that were acquired subsequent to the date of
admittance as a resident of Brazil. Individuals holding assets and rights
outside Brazil valued at less than US$100,000 are not required to submit a
declaration. Please note that the US$100,000 threshold may be changed annually.
Tax on Financial Transaction ("IOF"). Cross-border financial transactions
relating to RSUs may be subject to the IOF (tax on financial transactions). The
Participant should consult with his or her personal tax advisor for additional
details.




--------------------------------------------------------------------------------




CANADA
TERMS AND CONDITIONS
RSUs Payable in Shares Only. Notwithstanding any discretion in the Plan, due to
securities law considerations in Canada, the RSUs will be settled in Shares
only. The RSUs do not provide any right for the Participant to receive a cash
payment.
Termination of Employment. The following provision replaces Section 9(l) of the
Award Agreement:
Except as otherwise provided by the Committee or the Grant Notice, in the event
of termination of the Participant’s employment (regardless of the reason for
such termination and whether or not later found invalid or in breach of
employment laws in the jurisdiction where the Participant is employed or the
terms of the Participant’s employment agreement, if any), the Participant’s
right to vest in the RSUs under the Plan, if any, will terminate effective as of
the date that is the earlier of (i) the date on which the Participant’s
employment is terminated by the Company or the Employer, (ii) the date on which
the Participant receives a notice of termination of employment from the Company
or the Employer, or (iii) the date on which the Participant is no longer
providing active services to the Company or Employer, regardless of any notice
period or period of pay in lieu of such notice required under local law; the
Committee shall have the exclusive discretion to determine when the Participant
is no longer employed for purposes of the RSUs (including whether the
Participant may still be considered to be providing services while on a leave of
absence).
The following terms and conditions apply if the Participant is in Quebec:
Authorization to Release and Transfer Necessary Personal Information. The
following provision supplements the “Data Privacy” provision set forth above in
this Addendum:
The Participant hereby authorizes the Company and the Company’s representatives
to discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
The Participant further authorizes the Company and/or any Affiliate to disclose
and discuss the Plan with their advisors. The Participant further authorizes the
Company and any Affiliate to record and keep such information in the
Participant’s employment file.
French Language Acknowledgment. The following provision supplements the
“Language” provision set forth above in this Addendum:
The parties acknowledge that it is their express wish that this Award Agreement,
as well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or directly hereto, be drawn up
in English.
Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement
à, la présente convention.




--------------------------------------------------------------------------------




NOTIFICATIONS
Securities Law Notification. The Participant will not be permitted to sell or
otherwise dispose of the Shares acquired under the Plan within Canada. The
Participant will be permitted to sell or dispose of any Shares only if such sale
or disposal takes place outside Canada through the facilities of the stock
exchange on which the Shares are traded.
Foreign Asset/Account Reporting Notification. If the total cost of the
Participant’s foreign property (including cash held outside Canada and the
Shares acquired under the Plan) exceeds C$100,000 at any time during the year,
the Participant must report all of his or her foreign property on Form T1135
(Foreign Income Verification Statement) by April 30 of the following year.
Foreign property may also include the Participant’s unvested RSUs. The cost of
the Shares (and the RSUs) generally is the adjusted cost base ("ACB") of the
Shares, which typically equals the fair market value of the Shares at the time
of acquisition, but if the Participant owns other Shares, the ACB may have to be
leveraged with the ACB of the other Shares. The Participant should consult with
his or her personal tax advisor to determine any reporting requirements.
CHILE
NOTIFICATIONS
Securities Law Notification. This grant of RSUs constitutes a private offering
of securities in Chile effective as of the Grant Date. This offer of RSUs is
made subject to general ruling n° 336 of the Chilean Superintendence of
Securities and Insurance (“SVS”). The offer refers to securities not registered
at the securities registry or at the foreign securities registry of the SVS,
and, therefore, such securities are not subject to oversight of the SVS.  Given
that the RSUs are not registered in Chile, the Company is not required to
provide public information about the RSUs or the Shares in Chile. Unless the
RSUs and/or the Shares are registered with the SVS, a public offering of such
securities cannot be made in Chile.
Esta Oferta de Restricted Stock Units (“RSUs”) constituye una oferta privada de
valores en Chile y se inicia en la Fecha de la Oferta. Esta oferta de RSUs se
acoge a las disposiciones de la Norma de Carácter General Nº 336 (“NCG 336”) de
la Superintendencia de Valores y Seguros de Chile (“SVS”).  Esta oferta versa
sobre valores no inscritos en el Registro de Valores o en el Registro de Valores
Extranjeros que lleva la SVS, por lo que tales valores no están sujetos a la
fiscalización de ésta. Por tratarse de valores no inscritos en Chile no existe
la obligación por parte de la Compañía de entregar en Chile información pública
respecto de los mismos. Estos valores no podrán ser objeto de oferta pública en
Chile mientras no sean inscritos en el Registro de Valores correspondiente.
Exchange Control Notification. The Participant is not required to repatriate
funds obtained from the sale of Shares or the receipt of any dividends. However,
if the Participant decides to repatriate such funds, the Participant must do so
through the Formal Exchange Market (“Mercado Cambiario Formal”) if the amount of
the funds exceeds US$10,000. In such case, the Participant must report the
payment to a commercial bank or registered foreign exchange office receiving the
funds.
If the Participant’s aggregate investments held outside Chile meets or exceeds
US$5,000,000 (including the investments made under the Plan), the Participant
must report the investments annually to the Central Bank (“Banco Central de
Chile”), no later than 60 calendar days following the closing of the month of
December. Annex 3.1 of Chapter XII of the Foreign Exchange Regulations must be
used to file this report.




--------------------------------------------------------------------------------




Please note that exchange control regulations in Chile are subject to change.
The Participant should consult with his or her personal legal advisor regarding
any exchange control obligations that the Participant may have prior to the
vesting of the RSUs.
Annual Tax Reporting Obligation. The Chilean Internal Revenue Service (“CIRS”)
requires all taxpayers to provide information annually regarding: (i) the taxes
paid abroad which they will use as a credit against Chilean income taxes, and
(ii) the results of foreign investments. These annual reporting obligations must
be complied with by submitting a sworn statement setting forth this information
using Form 1851 “Annual Sworn Statement Regarding Investments Held Abroad” which
is due by June 30 each year. This statement must be submitted electronically
through the CIRS website: www.sii.cl.
The Participant's investment in the Shares must also be registered with the CIRS
for the Participant to be entitled to a foreign tax credit for any tax withheld
on dividends abroad, if applicable, and such registration also provides evidence
of the acquisition price of the Shares which the Participant will need when the
Shares are sold. The Participant should consult with his or her personal legal
and tax advisors regarding how to register with the CIRS.


FRANCE


TERMS AND CONDITIONS


RSUs Not Tax-Qualified. The Participant understands that the RSUs are not
intended to be French tax-qualified pursuant to Section L. 225-197 1 to L.
225-197 6 of the French Commercial Code, as amended.


Language Consent. By accepting the RSUs, the Participant confirms having read
and understood the Plan and the Award Agreement, including all terms and
conditions included therein, which were provided in the English language.
Participant accepts the terms of those documents accordingly.


En acceptant ces <<RSUs>>, le Participant confirme avoir lu et compris le Plan
et le convention, incluant tous leurs termes et conditions, qui ont été transmis
en langue anglaise. Le Participant accepte les dispositions de ces documents en
connaissance de cause.


NOTIFICATIONS


Foreign Asset/Account Reporting Notification. If the Participant holds
securities (e.g., Shares) or maintains a foreign bank account, this must be
reported to the French tax authorities when filing his or her annual tax return,
whether such accounts are open, current or closed. Failure to comply could
trigger significant penalties. The Participant should consult with his or her
personal tax advisor to ensure compliance with applicable reporting obligations.


GERMANY
NOTIFICATIONS
Exchange Control Notification. Cross-border payments in connection with the sale
of securities or any dividends received in relation to Shares in excess of
€12,500 must be reported monthly to the German Federal Bank. The Participant is
responsible for satisfying the reporting obligation and must file the report
electronically by the fifth day of the month following the month in which the




--------------------------------------------------------------------------------




payment is made. A copy of the form can be accessed via the German Federal
Bank’s website at www.bundesbank.de and is available in both German and English.
No report is required for payments less than €12,500.
HONDURAS
There are no country-specific provisions.
INDIA
NOTIFICATIONS
Exchange Control Notification. The Participant understands that the RSUs are
subject to compliance with the exchange control requirements of the Reserve Bank
of India. The Participant understands that he or she must repatriate and convert
the proceeds into local currency from the sale of Shares acquired under the Plan
within ninety (90) days of receipt and any proceeds from dividends paid on
Shares held within one-hundred eighty (180) days of receipt. The Participant
will receive a foreign inward remittance certificate (“FIRC”) from the bank
where the Participant deposits the foreign currency. The Participant should
maintain the FIRC as evidence of the repatriation of funds in the event the
Reserve Bank of India or the Employer requests proof of repatriation.
Foreign Asset/Account Reporting Notification.  The Participant is required to
declare any foreign bank accounts and foreign financial assets (including
Shares held outside India) in the Participant’s annual tax return.  It is the
Participant’s responsibility to comply with this reporting obligation and the
Participant is advised to confer with his or her personal tax advisor in this
regard.
INDONESIA
NOTIFICATIONS
Exchange Control Notification. Indonesian residents are obligated to provide
Bank Indonesia with information on foreign exchange activities via a monthly
report. Repatriation of proceeds from the sale of Shares or dividends back to
Indonesia will trigger the reporting requirement. The report should be submitted
online through Bank Indonesia’s website no later than the 15th day of the month
following the month in which the activity occurred.
In addition, if proceeds from the sale of Shares or dividends are repatriated to
Indonesia, the Indonesian bank handling the transaction is responsible for
submitting a report to Bank Indonesia. The Participant should be prepared to
provide information, data and/or supporting documents upon request from the bank
for purposes of preparing the report.
JAPAN
NOTIFICATIONS
Foreign Asset/Account Reporting Notification. The Participant is required to
report details of any assets held outside Japan as of December 31, including
Shares, to the extent such assets have a total net fair market value exceeding
¥50,000,000. Such report will be due from the Participant by March 15 each year.
The Participant is responsible for complying with this reporting obligation and
is advised to confer with his or her personal tax advisor in this regard.
JORDAN




--------------------------------------------------------------------------------




There are no country-specific provisions.
MALAYSIA
TERMS AND CONDITIONS
Data Privacy. The following provision replaces the “Data Privacy” provision set
forth above in this Addendum:
The Participant hereby explicitly, voluntarily and unambiguously consents to the
collection, use and transfer, in electronic or other form, of his or her
personal data as described in the Award Agreement and any other Plan
participation materials by and among, as applicable, the Company, the Employer
and any other Affiliate or any third parties authorized by same in assisting in
the implementation, administration and management of the Participant’s
participation in the Plan. 
The Participant may have previously provided the Company and the Employer with,
and the Company and the Employer may hold, certain personal information about
the Participant, including, but not limited to, his or her name, home address,
email address and telephone number, date of birth, social insurance number,
passport or other identification number, salary, nationality, job title, any
shares of stock or directorships held in the Company, the fact and conditions of
the Participant’s participation in the Plan, details of all RSUs or any other
entitlement to shares of stock awarded, cancelled, exercised, vested, unvested
or outstanding in the Participant’s favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.
The Participant also authorizes any transfer of Data, as may be required, to
such stock plan service provider as may be selected by the Company from time to
time, which is assisting the Company with the implementation, administration and
management of the Plan and/or with whom any Shares acquired upon vesting of the
RSUs are deposited.  The Participant acknowledges that these recipients may be
located in the Participant’s country or elsewhere, and that the recipient’s
country (e.g., the United States) may have different data privacy laws and
protections to the Participant’s country, which may not give the same level of
protection to Data.  The Participant understands that he or she may request a
list with the names and addresses of any potential recipients of Data by
contacting his or her local human resources representative. The Participant
authorizes the Company, the stock plan service provider and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Participant’s participation in the
Plan to receive, possess, use, retain and transfer Data, in electronic or other
form, for the sole purpose of implementing, administering and managing the
Participant’s participation in the Plan. The Participant understands that Data
will be held only as long as is necessary to implement, administer and manage
his or her participation in the Plan. The Participant understands that he or she
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case, without cost, by contacting in
writing his or her local human resources representative, whose contact details
are:
No 8, Jalan Hi-Tech 3/3
Zon Indusrtri Fasa 3, Kulim Hi Tech Park
09000, Kulim, Kedah Darul Aman Malaysia
  Further, the Participant understands that he or she is providing the consents
herein on a purely voluntary basis.  If the Participant does not consent, or if
the Participant later seeks to revoke the consent, his or her status and career
with the Company and the Employer will not be adversely affected; the only
adverse consequence of refusing or withdrawing the consent is that the Company
would not be able to grant future RSUs or other equity awards to the Participant
or administer or maintain such awards.  Therefore, the Participant understands
that refusing or withdrawing his or her consent may affect his or her ability to
participate in the Plan. For more information on the consequences of the refusal
to consent or withdrawal of consent, the Participant understands that he or she
may contact his or her local human resources representative.
Peserta dengan ini secara jelas, secara sukarela dan tanpa sebarang keraguan
mengizinkan pengumpulan, penggunaan dan pemindahan, dalam bentuk elektronik atau
lain-lain, data peribadinya seperti yang dinyatakan dalam Perjanjian ini dan
apa-apa bahan penyertaan Pelan  oleh dan di antara, sebagaimana yang berkenaan,
Syarikat, Penerima Perkhidmatan dan mana-mana Syarikat Induk atau Anak Syarikat
lain atau mana-mana pihak ketiga yang diberi kuasa oleh yang sama untuk membantu
dalam pelaksanaan, pentadbiran dan pengurusan penyertaan Pesertadalam Pelan
tersebut.
Sebelum ini, Pesertamungkin telah membekalkan Syarikat dan Penerima Perkhidmatan
dengan, dan Syarikat dan Majikan mungkin memegang, maklumat peribadi tertentu
tentang Peserta, termasuk, tetapi tidak terhad kepada, namanya , alamat rumah
dan nombor telefon, alamat emel, tarikh lahir, insurans sosia, nombor pasport
atau pengenalan lain, gaji, kewarganegaraan, jawatan, apa-apa syer dalam saham
atau jawatan pengarah yang dipegang dalam Syarikat, fakta dan syarat-syarat
penyertaan Peserta dalam Pelan, butir-butir semua opsyenatau apa-apa hak lain
untuk syer dalam saham yang dianugerahkan, dibatalkan, dilaksanakan, terletak
hak, tidak diletak hak ataupun bagi faedah Peserta (“Data”), untuk tujuan yang
eksklusif bagi melaksanakan, mentadbir dan menguruskan Pelan tersebut.
Peserta juga memberi kuasa untuk membuat apa-apa pemindahan Data, sebagaimana
yang diperlukan, kepada pembekal perkhidmatan pelan saham sebagaimana yang
dipilih oleh Syarikatdari semasa ke semasa, yang membantu Syarikat dalam
pelaksanaan, pentadbiran dan pengurusan Pelandan/atau dengan sesiapa yang
mendepositkan Saham yang diperolehi melalui pelaksanaan Opsyen ini. Peserta
mengakui bahawa penerima-penerima ini mungkin berada di negara Peserta atau di
tempat lain, dan bahawa negara penerima (contohnya, Amerika Syarikat) mungkin
mempunyai undang-undang privasi data dan perlindungan yang berbeza daripada
negaraPeserta, yang mungkin tidak boleh memberi tahap perlindungan yang sama
kepada Data. Peserta faham bahawa dia boleh meminta senarai nama dan alamat
mana-mana penerima Data dengan menghubungi wakil sumber manusia tempatannya.
Peserta memberi kuasa kepada Syarikat, pembekal perkhidmatan pelan saham dan
mana-mana penerima lain yang mungkin membantu Syarikat (masa sekarang atau pada
masa depan) untuk melaksanakan, mentadbir dan menguruskan penyertaan Peserta
dalam Pelan untuk menerima, memiliki, menggunakan, mengekalkan dan memindahkan
Data, dalam bentuk elektronik atau lain-lain, semata-mata dengan tujuan untuk
melaksanakan, mentadbir dan menguruskan penyertaan Peserta dalam Pelan tersebut.
Peserta faham bahawa Data akan dipegang hanya untuk tempoh yang diperlukan untuk
melaksanakan, mentadbir dan menguruskan penyertaannya dalam Pelan tersebut.
Peserta faham bahawa dia boleh, pada bila-bila masa, melihat data, meminta
maklumat tambahan mengenai penyimpanan dan pemprosesan Data, meminta bahawa
pindaan-pindaan dilaksanakan ke atas Data atau menolak atau menarik balik
persetujuan dalam ini, dalam mana-mana kes, tanpa kos, dengan menghubungi secara
bertulis wakil sumber manusia di lokasi masing-masing, di mana butir-butir
hubungannya adalah:
 No 8, Jalan Hi-Tech 3/3
Zon Indusrtri Fasa 3, Kulim Hi Tech Park
09000, Kulim, Kedah Darul Aman Malaysia
 Selanjutnya, Peserta memahami bahawa dia memberikan persetujuan di sini secara
sukarela. Jika Peserta tidak bersetuju, atau jika Peserta kemudian membatalkan
persetujuannya , status sebagai Pemberi Perkhidmatan dan kerjayanya dengan
Penerima Perkhidmatan tidak akan terjejas; satunya akibat buruk jika dia tidak
bersetuju atau menarik balik persetujuannya adalah bahawa Syarikat tidak akan
dapat memberikan opsyen pada masa depan atau anugerah ekuiti lain kepada Peserta
atau mentadbir atau mengekalkan anugerah tersebut. Oleh itu, Peserta faham
bahawa keengganan atau penarikan balik persetujuannya boleh menjejaskan
keupayaannya untuk mengambil bahagian dalam Pelan tersebut. Untuk maklumat
lanjut mengenai akibat keengganannya untuk memberikan keizinan atau penarikan
balik keizinan,Peserta fahami bahawa dia boleh menghubungi wakil sumber manusia
tempatannya .





--------------------------------------------------------------------------------






Director Notification Obligation. If the Participant is a director of an
Affiliate, the Participant is subject to certain notification requirements under
the Malaysian Companies Act, 1965. Among these requirements is an obligation on
the Participant’s part to notify the Malaysian Affiliate in writing when the
Participant acquires an interest (e.g., RSUs or Shares) in the Company or any
related companies. In addition, the Participant must notify the Malaysian
Affiliate when the Participant sells Shares (including Shares acquired under the
Plan) or the shares of any related company. These notifications must be made
within 14 days of acquiring or disposing of any interest in the Company or any
related company.
MEXICO
TERMS AND CONDITIONS
Labor Law Acknowledgment. By accepting the Award grant, the Participant
acknowledges that he or she understands and agrees that: (a) the RSUs are not
related to the salary and other contractual benefits provided to the Participant
by the Employer; and (b) any modification of the Plan or its termination shall
not constitute a change or impairment of the terms and conditions of the
Participant’s employment.
Policy Statement. The invitation the Company is making under the Plan is
unilateral and discretionary and, therefore, the Company reserves the absolute
right to amend it and discontinue it at any time without any liability to the
Participant.
The Company, with registered offices at 350 West Washington Street 600 Tempe,
Arizona 85281, United States of America is solely responsible for the
administration of the Plan and participation in the Plan or the acquisition of
Shares does not, in any way, establish an employment relationship between the
Participant and the Company since the Participant is participating in the Plan
on a wholly commercial basis and the sole employer is a Mexican legal entity
that employs the Participant and to which he/she is subordinated, nor does it
establish any rights between the Participant and the Employer.
Plan Document Acknowledgment. By accepting the Award grant, the Participant
acknowledges that he or she has received a copy of the Plan, has reviewed the
Plan and the Award Agreement in their entirety and fully understands and accepts
all provisions of the Plan and the Award Agreement.
The Participant further acknowledges that having read and specifically and
expressly approved the terms and conditions in the Section 9 of the Award
Agreement, in which the following is clearly described and established: (a)
participation in the Plan does not constitute an acquired right; (b) the Plan
and participation in the Plan is offered by the Company on a wholly
discretionary basis; (c) participation in the Plan is voluntary; and (d) the
Company and its Affiliates are not responsible for any decrease in the value of
the Shares underlying the RSUs.
Finally, the Participant does not reserve any action or right to bring any claim
against the Company for any compensation or damages as a result of participation
in the Plan and the Participant therefore grants a full and broad release to the
Employer and the Company (including its Affiliates) with respect to any claim
that may arise under the Plan.




--------------------------------------------------------------------------------




Spanish Translation    
Reconocimiento de la Ley Laboral. Al aceptar las Restricted Stock Units, el
Beneficiario reconoce y acepta que: (a) las Unidades no se encuentran
relacionadas con su salario ni con otras prestaciones contractuales concedidas
por parte del patrón; y (b) cualquier modificación del Plan o su terminación no
constituye un cambio o impedimento de los términos y condiciones del empleo del
Beneficiario.
Declaración de la Política. La invitación que hace la Compañía bajo el Plan es
unilateral y discrecional, por lo que la Compañía se reserva el derecho absoluto
de modificar e interrumpir el mismo en cualquier tiempo, sin ninguna
responsabilidad para el Beneficiario.
La Compañía, con oficinas ubicadas en 350 West Washington Street 600 Tempe,
Arizona 85281 United States of America, es la única responsable de la
administración y participación en el Plan, así como de la adquisición de
acciones, por lo que de ninguna manera podrá establecerse una relación de
trabajo entre el Beneficiario y la Compañía, ya que el Beneficiario participa
únicamente en de forma comercial y su único Patrón es una empresa Mexicana a
quien se encuentra subordinado; la participación en el Plan tampoco genera
ningún derecho entre el Beneficiario y el Patrón.
Reconocimiento del Plan de Documentos. Al aceptar las Restricted Stock Units, el
Beneficiario reconoce que ha recibido una copia del Plan, que lo ha revisado
junto con el Convenio, y que ha entendido y aceptado completamente las
disposiciones contenidas en el Plan y en el Convenio.
Adicionalmente, al firmar el presente documento, reconoce que ha leído y
aprobado de manera expresa y específica los términos y condiciones contenidos en
el apartado 7 del Convenio, el cual claramente establece y describe: (a) que la
participación en el Plan no constituye un derecho adquirido; (b) que el Plan y
la participación en el mismo es ofrecida por la Compañía en forma totalmente
discrecional; (c) la participación en el Plan es voluntaria; y (d) que la
Compañía, así como sus Afiliadas no son responsables por cualquier detrimento en
el valor de las acciones que integran las Restricted Stock Units.
Finalmente, el Beneficiario acepta no reservarse ninguna acción o derecho para
interponer una demanda en contra de la Compañía por compensación, daño o
perjuicio alguno como resultado de su participación en el Plan y en
consecuencia, otorga a su patrón el más amplio y completo finiquito que en
derecho proceda, así como a la Compañía, a sus Afiliadas, respecto a cualquier
demanda que pudiera originarse derivada del Plan.
NETHERLANDS
TERMS AND CONDITIONS
Labor Law Acknowledgment. By accepting the RSU, the Participant acknowledges
that: (i) the RSU is intended as an incentive to remain employed with the
Employer and is not intended as remuneration for labor performed; and (ii) the
RSU is not intended to replace any pension rights or compensation.
PHILIPPINES
NOTIFICATIONS
Securities Law Information. This offering is subject to exemption from the
requirements of securities registration with the Philippines Securities and
Exchange Commission, under Section 10.1 (k) of




--------------------------------------------------------------------------------




the Philippine Securities Regulation Code. Section 10.1(k) of the Philippine
Securities Regulation Code provides as follows:
“Section 10.1 Exempt Transactions – The requirement of registration under
Subsection 8.1 shall not apply to the sale of any security in any of the
following section;
[. . .]
“(k) The sale of securities by an issuer to fewer than twenty (20) persons in
the Philippines during any twelve-month period.”
THE SECURITIES BEING OFFERED OR SOLD HAVE NOT BEEN REGISTERED WITH THE
SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES REGULATION CODE. ANY
FURTHER OFFER OR SALE THEREOF IS SUBJECT TO REGISTRATION REQUIREMENTS UNDER THE
CODE UNLESS SUCH OFFER OR SALE QUALIFIES AS AN EXEMPT TRANSACTION.
The Participant acknowledges he or she is permitted to dispose or sell Shares
acquired under the Plan provided the offer and resale of the Shares takes place
outside the Philippines through the facilities of a stock exchange on which the
Shares are listed. The Shares are currently listed on the Nasdaq Global Select
Market (the “NASDAQ”) in the United States of America.
SINGAPORE
NOTIFICATIONS
Securities Law Notification. The RSUs are being granted to the Participant
pursuant to the “Qualifying Person” exemption under section 273(1)(f) of the
Singapore Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Plan
has not been lodged or registered as a prospectus with the Monetary Authority of
Singapore. The Participant should note that such RSU grant is subject to section
257 of the SFA and the Participant will not be able to make any subsequent sale
in Singapore, or any offer of such subsequent sale of the Shares underlying the
Award, unless such sale or offer in Singapore is made after six months from the
Grant Date or pursuant to the exemptions under Part XIII Division (1)
Subdivision (4) (other than section 280) of the SFA. The Shares are currently
traded on the NASDAQ Global Select Market, which is located outside Singapore,
and Shares acquired under the Plan may be sold through this exchange.
Chief Executive Officer/Director Notification Requirement. If the Participant is
a Chief Executive Officer (“CEO”), director, associate director or shadow
director of a Singaporean Affiliate, the Participant is subject to certain
notification requirements under the Singapore Companies Act. Among these
requirements is an obligation to notify the Singapore Affiliate in writing of an
interest (e.g., unvested RSUs, Shares, etc.) in the Company or any Affiliate
within two (2) business days of (i) its acquisition or disposal, (ii) any change
in previously disclosed interest (e.g., when Shares acquired at vesting are
sold), or (iii) becoming the CEO or a director, associate director or shadow
director.
THAILAND
NOTIFICATIONS
Exchange Control Notification. Thai resident Participants realizing US$50,000 or
more in a single transaction from the sale of Shares issued to the Participant
following the vesting and settlement




--------------------------------------------------------------------------------




of the RSUs must repatriate the proceeds to Thailand and then convert such
proceeds to Thai Baht or deposit the proceeds into a foreign currency account
opened with any commercial bank in Thailand within 360 days of repatriation. If
the amount of the Participant’s proceeds is US$50,000 or more, the Participant
must specifically report the inward remittance to the Bank of Thailand on a
Foreign Exchange Transaction Form. If the Participant fails to comply with these
obligations, the Participant may be subject to penalties assessed by the Bank of
Thailand. The Participant should consult his or her personal advisor before
taking action with respect to the remittance of proceeds from the sale of Shares
into Thailand. The Participant is responsible for ensuring compliance with all
exchange control laws in Thailand.
TURKEY
NOTIFICATIONS
Securities Law Notification. Under Turkish law, the Participant is not permitted
to sell any Shares acquired under the Plan in Turkey.  The Shares are currently
traded on the NASDAQ Global Select Market, which is located outside Turkey,
under the ticker symbol “FSLR” and the Shares may be sold through this exchange.
Exchange Control Notification. Turkish residents are permitted to purchase and
sell securities or derivatives traded on exchanges abroad only through a
financial intermediary licensed in Turkey. Therefore, the Participant may be
required to appoint a Turkish broker to assist the Participant with the sale of
the Shares acquired under the Plan. The Participant should consult his or her
personal legal advisor before selling any Shares acquired under the Plan to
confirm the applicability of this requirement to the Participant.
UNITED ARAB EMIRATES ("UAE")
NOTIFICATIONS
Securities Law Notification. The RSUs are available only for select employees of
the Company and its Affiliates and is in the nature of providing employee
incentives in the UAE. This Award Agreement, the Addendum, the Plan and other
incidental communication materials are intended for distribution only to
eligible employees for the purposes of an employee compensation or reward
scheme, and must not be delivered to, or relied on, by any other person.
The Emirates Securities and Commodities Authority has no responsibility for
reviewing or verifying any documents in connection with the RSUs or this Award
Agreement. Further, neither the Ministry of Economy nor the Dubai Department of
Economic Development have approved this Award Agreement nor taken steps to
verify the information set out in it, and have no responsibility for it.
The securities to which this Award Agreement relates may be illiquid and/or
subject to restrictions on their resale. Individuals should conduct their own
due diligence on the securities.
Residents of the UAE who do not understand or have questions regarding this
Award Agreement, the Addendum or the Plan should consult an authorized financial
adviser.


